Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 7/19/2021, 8/30/2021 and 9/15/2021 were filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant's amendment filed on 7/19/2021 have been entered and fully considered.  Claims 1, 6, 11 and 16 are amended, claims 21-30 are canceled, and claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 6, 11 and 16 recite … receive location measurement request for the UE when the UE is not connected to the wireless network; and … transmit the location measurements to a location server while the UE is not connected to a wireless network.  In published specification US 2018/0054796 A1, Paragraphs 0014 discuss that the UE entering an idle state when the UE is not connected with the wireless network.  For examination purpose, examiner will interpret the above limitation as the UE being in idle state instead of in a not connected state to the wireless network.  Claims 2-5, 7-10, 12-15 and 17-20 are being rejected for dependent from independent claims 1, 6, 11 and 16.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.271 V12.1.0 (2014-06), 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Functional stage 2 description of Location Services (LCS) (Release 12), hereinafter D1, in view of Kodaypak (US 9,781,259 B1), further in view of Karlsson et al. (US 2017/0150395 A1), hereinafter Karlsson. 

 Regarding claim 1, D1 teaches a method (Figure 1) comprising: 
receiving location measurements for a user equipment (UE) to access a wireless network (Figure 9.18 and Page 104 Section 9.1.15.1, item (2); MME receive a subscriber location message.  This message carries the type of location information requested (e.g., current location and velocity, the UE subscriber's IMSI, APN-NI to which the UE user has established the session, the external identity of the LCS client and the Requestor Identity);
storing the location measurements and a timestamp (Figure 9.18 and Pages 104-105 Section 9.1.15.1, items (2) and (6); MME receive a subscriber location message, this message carries APN-NI to which the UE user has established session and response time [interpreted as timestamp of the location measurements].  Later in item (6), MME transmits a Location Request message to E-SMLC, wherein the request include identity of serving cell (which may be the APN-NI to which the UE has established session).  Therefore, the MME stores the location measurements and the timestamp);
receiving a location request for the UE when the UE is not connected to the wireless network (Figure 9.18 step 3 and Page 105 Section 9.1.15.1, item (3); network trigger service request, such as location request.  This request may be received when UE is detached or suspended from the wireless network);
transmitting the location measurements to a location server with an indication that a last known location is requested for the UE (Figure 9.18 and Page 105 Section 9.1.15.1, item (6); the MME selects a E-SMLC [interpreted as a location server] and sends a Location Request message to the selected E-SMLC.  The Location Request includes the type of location information requested, identity of serving cell [interpreted as the location measurements], the Service Type.  Page 28, requested type of location may be "current or last known location" or "initial location"); and
receiving a response from the location server comprising the last known location for the UE (Figure 9.18 step 8 and Page 105 Section 9.1.15.2, item (7); the E-SMLC may send a Location Response immediately for the location requested, such as the last known location as disclosed in Page 28).
D1 may not specifically teach a user equipment (UE) that is using Narrowband Internet of Things (NB-IoT) radio access or Cellular Internet of Things (CIoT) features to access a wireless network.  In an analogous art, Kodaypak teaches a user equipment (UE) that is using Narrowband Internet of Things (NB-IoT) radio access or Cellular Internet of Things (CIoT) features to access a wireless network (Figure 1, Col. 8 Lines 30-50 and Col 5 Lines 14-16; LTE IoT UE communicating with the wireless network).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of D1 and 
The combination of D1 and Kodaypak may not specifically teach receiving a location request for the UE when the UE is not connected to the wireless network; and transmitting the location measurements while the UE is not connected to the wireless network.  In an analogous art, Karlsson teaches receiving a location request for the UE when the UE is not connected to the wireless network (Figure 6 and Paragraphs 0057 and 0102; The RCAF node 12 requests, from a mobility management node 11a, 11b, 21, user equipment identities for user equipment 23, 23a, 23b in a specific location 25. The user equipment identities pertain to user equipment currently in connected state and current state of user equipment previously in connected state [thus the request is send when the UE is in idle state]); and transmitting the location measurements while the UE is not connected to the wireless network (Figure 6 and Paragraphs 0059 and 0103; the MME 11a may then response back to the RCAF node 12 with the IMSIs with their last known locations (eNB/cell) where the user equipment were located the last time when the user equipment were in connected state.  Included in the response may be: IMSI, location (eNB/cell), and information regarding state information (idle or connected)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of D1, Kodaypak and Karlsson because there is still a need for an improved mobility management of user equipment (Karlsson, Background).

an apparatus (Figure 9.18 and Page 104 Section 9.1.15.1; MME) comprising: an external interface configured to receive measurements (Figure 9.18 and Page 104 Section 9.1.15.1, item (2); MME receive a subscriber location message); memory configured to store (Figure 9.18 and Pages 104-105 Section 9.1.15.1, items (2) and (6); MME receive a subscriber location message, this message carries APN-NI to which the UE user has established session and response time [interpreted as timestamp of the location measurements].  Later in item (6), MME transmits a Location Request message to E-SMLC, wherein the request include identity of serving cell (which may be the APN-NI to which the UE has established session).  Therefore, the MME stores the location measurements and the timestamp); and at least one processor configured to perform (Figure 9.18 and Page 105 Section 9.1.15.1, item (6); the MME selects a E-SMLC [interpreted as a location server] and sends a Location Request message to the selected E-SMLC.  Thus MME is obvious to have a processor to perform the functions of MME described in Figure 9.18).  

Regarding claim 11, D1 teaches a method comprising:
receiving a location request for a user equipment (UE) (Figure 9.18 and Page 105 Section 9.1.15.1, item (6); the MME selects a E-SMLC [interpreted as a location server] and sends a Location Request message to the selected E-SMLC) while the UE is not connected to a wireless network (Figure 9.18 step 3 and Page 105 Section 9.1.15.1, item (3); network trigger service request, such as location request.  This , wherein the location request comprises location measurements for the UE and an indication that a last known location is requested for the UE (Figure 9.18 and Page 105 Section 9.1.15.1, item (6); The Location Request includes the type of location information requested, identity of serving cell [interpreted as the location measurements], the Service Type.  Page 28, requested type of location may be "current or last known location" or "initial location");
determining a last known location for the UE based on the location measurements (Figure 9.18 step 8 and Page 105 Section 9.1.15.2, items (6) and (7); the E-SMLC may send a Location Response immediately for the location requested, such as the last known location as disclosed in Page 28.  In order to send a Location Response to the location requested, the E-SMLC needs to determine the last known location of the UE based on the identity of the serving cell); and
returning a location response comprising the last known location for the UE (Figure 9.18 step 8 and Page 105 Section 9.1.15.2, item (7); the E-SMLC may send a Location Response immediately for the location requested, such as the last known location).
D1 may not specifically teach a user equipment (UE) that is using Narrowband Internet of Things (NB-IoT) radio access or Cellular Internet of Things (CIoT) features.  In an analogous art, Kodaypak teaches a user equipment (UE) that is using Narrowband Internet of Things (NB-IoT) radio access or Cellular Internet of Things (CIoT) features (Figure 1, Col. 8 Lines 30-50 and Col 5 Lines 14-16; LTE IoT UE communicating with the wireless network).  Therefore, it would have been obvious to 
The combination of D1 and Kodaypak may not specifically teach receiving a location request while the UE is not connected to the wireless network.  In an analogous art, Karlsson teaches transmitting the location measurements while the UE is not connected to the wireless network (Figure 6 and Paragraphs 0057 and 0102; The RCAF node 12 requests, from a mobility management node 11a, 11b, 21, user equipment identities for user equipment 23, 23a, 23b in a specific location 25. The user equipment identities pertain to user equipment currently in connected state and current state of user equipment previously in connected state [thus the request is send when the UE is in idle state].  Paragraphs 0059 and 0103; the MME 11a may then response back to the RCAF node 12 with the IMSIs with their last known locations (eNB/cell) where the user equipment were located the last time when the user equipment were in connected state.  Included in the response may be: IMSI, location (eNB/cell), and information regarding state information (idle or connected)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of D1, Kodaypak and Karlsson because there is still a need for an improved mobility management of user equipment (Karlsson, Background).

Regarding claim 16, claim 16 recites similar features as claim 11, therefore is rejected for at least the same reason as discussed above regarding claim 11.  Further, a location server(Figure 9.18 and Page 104 Section 9.1.15.1; E-SMLC) comprising: an external interface configured to receive location request (Figure 9.18 and Page 105 Section 9.1.15.1, item (6); the E-SMLC receives Location Request message from the MME); at least one processor configured to perform the functions (Figure 9.18 and Page 105 Section 9.1.15.2, item (7); the E-SMLC may send a Location Response immediate for the location requested, such as the last known location as disclosed in Page 28).  

 Regarding claims 2, 7, 12 and 17, the combination of D1/Kodaypak/Karlsson teaches all of the limitations of claims 1, 6, 11 and 16, as described above.  Further, D1 teaches wherein the location measurements for the UE are received from the UE while the UE is connected to the wireless network (Figure 9.8e and Pages 123-124 Section 9.3a.1, items (5), (7) and (8); UE performs any positioning measurements and location computation, and return any location measurement to the eNodeB.  The eNodeb forwards the location measurement to the MME).

 Regarding claims 3, 8, 13 and 18, the combination of D1/Kodaypak/Karlsson teaches all of the limitations of claims 1, 6, 11 and 16, as described above.  Further, D1 teaches wherein the location measurements for the UE are received from an access point while the UE is connected to the wireless network (Figure 9.8e and Pages 123-124 Section 9.3a.1, items (5), (7) and (8); the eNodeB forwards the location measurement to the MME).  

wherein the location measurements comprise a last known serving cell ID or last known serving eNodeB ID for the UE while the UE was connected to the wireless network (Figure 9.18 and Page 105 Section 9.1.15.1, items (3) and (6); the MME selects a E-SMLC [interpreted as a location server] and sends a Location Request message to the selected E-SMLC, the location request message may be sent when the UE is in detached or suspended state.  The Location Request includes the type of location information requested, identity of serving cell [interpreted as the location measurements], the Service Type.  Page 28, requested type of location may be "current or last known location" or "initial location").

 Regarding claims 5, 10, 15 and 20, the combination of D1/Kodaypak/Karlsson teaches all of the limitations of claims 4, 9, 14 and 19, as described above.  Further, Kodaypak teaches wherein the location measurements further comprise at least one of a received signal strength indication, a reference signal received power, a reference signal received quality, a round trip time, a reference signal time difference, or a combination thereof (Col 16 Lines 65 – Col 17 Lines 9; transceiver may determine a proximity by sensing techniques such as utilizing a received signal strength indicator (RSSI), signal time of arrival (TOA), time of flight (TOF) measurements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of D1 and Kodaypak because it can expand network capabilities and create additional .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING GAO whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.G./           Examiner, Art Unit 2647        

/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649